DETAILED ACTION
Claims 1-20 are considered for examination. Claims 1, 8, and 15 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. 
In response to applicant's arguments under 35 U.S.C. §101 on page 9-10, that amended claims recite eligible subject matter as they recite a practical application of the judicial exception, The Office finds this argument non-persuasive. The recited claims are still seen to recite a certain method of organizing human activity and/or mental process for a teacher providing an adaptation of a course schedule. The generic use of a server for sending information to a user device and receiving and displaying information via the user device is seen as merely utilizing a computer as a tool to automate a human activity. The mere performance of the recited steps on a conventional computer operating over a network is not enough to integrate the claimed invention into a practical application. The claimed server for storing and providing content to a client device is seen to be generically recited and found conventional in MPEP §2106.05(d)(I)(III)&(IV). The use of an input device to interact with the graphically displayed content on a computer is seen conventional as per Ameranth and as detailed herein. Performance of the calculation in real time is seen conventional as per Bancorp Services v. Sunlife, is readily comparable to the human analog, and is not supported in the specification. As the instant features merely require the use of a computer interface in a generic fashion and claim the result of such use, the amended invention is not seen drawn toward a practical application and the rejection maintained herein.
In response to applicant's arguments under 35 U.S.C. §103 on page 10-12, that the amended claims define over the present rejection of record, The Office finds this argument persuasive, however 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Definition
A “computer readable storage medium” herein “is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” as per ¶ [0079] of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in .
All rejections made below are made as best understood in light of the rejections under §112(a) above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 8, and 15 recite an abstract idea of a teacher determining a course of action based on assessing student comprehension which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing a teaching interaction between people: 
a method for optimizing course understanding wherein a teacher attempts to maximize the information that a class learns in a course, the method comprising: 
receiving at least one course objective from at least one user device at a server capable of storing, compiling and organizing visual, audio and textual content and receiving and sneding that content to and from other devices, wherein the server is communicating with the user device using a communication network wherein the teacher or administrator sets goals for the level of understanding students should have of content in a course; 
receiving a course syllabus on a graphical user interface at the server, the graphical user interface providing a platform to enable the user to interact with the server by adding textual input using a physical input device, and the course syllabus comprising a plurality of topics to be taught and defining one or more topic dependency between the plurality of topics wherein a course syllabus is received and includes topics and dependencies between those topics; 
receiving an initial class schedule from the at least one user device at the server for the plurality of topics wherein a teacher creates a mock schedule for how they intend to teacher the material to the class; 
receiving at least one student assessment of a first topic of the plurality of topics on the initial class schedule from the at least one user device wherein the teacher provides an assessment to students on a first topic; 
scoring the at least one student assessment of the first topic wherein the teacher grades the assessment; 
selecting a second topic based on the one or more topic dependencies wherein the teacher identifies a topic which is related to the first topic; 
determining a second assessment score on a second topic, the assessment score on the second topic being determined using one or more factors, including a dependency factor wherein the teacher evaluates the student’s understanding of the second topic based on their performance on the first topic; and 
determining at least one course schedule option, in real time, the course schedule option being determined using the at least one course objective, the at least one student assessment score of the first topic, the second assessment score, a student assessment score increase from re-teaching, and a global assessment score wherein the teacher determine suitable ways to change their plan of instruction based on the course objectives and the students’ scores associated with the first .
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a teacher assessing the understanding of students and adapting instruction to meet course objectives accordingly, and (2) the mental process a teacher takes to assess student performance and determine how course instruction should be adapted to meet course objectives based on student performance. That is, other than reciting a generally computerized method, which is implemented using a user device/interface at a server over a communications network, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a user device/interface interacting with a server over a communications network to perform the claimed method steps. The user device and communications network are both recited at a high-level of generality (e.g., a generic computer providing and receiving information via a user interface and communicating this information using a network) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing customized teaching instruction under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. The claims merely recite the generic use of a computer which fails to differentiate the claims from mere automation. The specification is generally devoid of any technical features which implement the abstract directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct course schedule planning, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 15, which has explicit, additional limitations when compared to claims 1 and 8, merely recites "one or more processor", “one or more computer-readable memories”, “a user device at a server capable of storing, compiling and organizing visual, audio, and textual content and receiving and sending that content to and from other devices, wherein the server is communicating with the user device using a communication network”, and “a graphical user interface” which are all recited as pertaining to a generic purpose computer communicating over a network to exchange information with a host as deemed conventional per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications, OIP Techs., Inc., v. Amazon.com, Inc. and OIP Techs., Inc., v. Amazon.com, Inc.. The storage and retrieval of audio, visual, and textual data information on the server and the displaying of such information in a visual format is deemed conventional as per Versata Dev. Group, Inc. v SAP Am. Inc., Internet Patent Corp. v. Active Network, Inc., Ameranth, and the conventional disclosure of such features in [0019], [0046]-[0052] which rely on the well-known nature of such features for written description support. The claimed user graphical interface interaction via the user device/interface and physical input device is seen conventional as per Ameranth and [0046]-[0052] of the specification which rely on the well-known nature of such devices for sufficient written description support. Additionally, the use of a keyboard to input text into a GUI of a client device Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 and previously officially noted by the Examiner herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. 
Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 9-14 are merely defining actions to be performed by the teacher or set forth by the administrator, and/or the mental process for how scores are calculated, further exemplifying aspects of the abstract teacher teaching interaction and mental processes performed therein. Counterparts in other claim sets recite similar features. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCurry et al. (US Pub. 2010/0047758 A1) in view of Scheuring et al. (US Pub. 2004/0202987 A1) and in further view of Bartholomew (US Pub. 2010/0062411 A1).
In re Claim 1, McCurry et al. discloses: a method for optimizing course understanding (at least at Figure 3 and ¶ [0006], wherein a set of educational topics are set for a course in [0065]-[0076] and Figure 16, wherein educational objectives are set for a course in [0056]-[0057], wherein interim assessments are given to students to assess their understanding of the educational topics in [0070], [0078], Figures 5-8 and 16, wherein based on class performance in Figure 4 and [0059]-[0061] complying with course objectives it is determined if topics should be retaught, reviewed, or if review/re-teaching is up to teacher discretion. Wherein Figures 14A-E, course schedule options are suggested and adapted for inclusion into the teaching schedule for the next few weeks until the next interim assessment. Wherein once the interim assessment is conducted again the process repeats and another teaching schedule is suggested and determined), the method comprising: 
receiving at least one course objective from at least one user device at a server capable of storing, compiling and organizing visual, [] and textual content and receiving and sending that content to and from other devices, wherein the server is communicating with the user device using a communication network (at least at ¶ [0054]-[0057] and Figure 4, wherein the server (100) interacts with user device (108-110) to set threshold performance levels for class understanding of topics within the curriculum of the course. Wherein [0028] the server (100) organizes the content for display to the user client device (108-110) and organizes the visual/textual data for display and receives such user input from the client device); 
receiving a course syllabus on a graphical user interface at the server, the graphical user interface providing a platform to enable the user to interface with the server by adding textual input using a physical input device, and the course syllabus comprising a plurality of topics to be taught […] (at least at ¶ [0065]-[0076] and Figure 16 and 14, wherein users determine what standards should be taught to students in the course and the order that these standards should be taught. Wherein the teacher may input into the syllabus via mouse clicks or some form of typing); 
receiving an initial class schedule from the at least one user device at the server for the plurality of topics (at least at Figure 16, wherein the inputted scope and sequence information for a course determines an initial schedule of content to be taught in the course. See additionally Figure 14E, wherein after each interim assessment a detailed schedule is created); 
receiving at least one student assessment of a first topic of the plurality of topics on the initial class schedule from the at least one user device (at least at Figure 3, steps 5-6 and Figures 5-8 and ¶ [0082]-[0090], wherein multiple choice questions associated with each standard are provided to the students for assessment); 
scoring the at least one student assessment of the first topic (at least at ¶ [0059]-[0061], wherein student performance on each standard is scored. Wherein these performances are later analyzed and aggregated as a class to determine a class performance on the standard. Other examples throughout); 
[…]; and 
determining at least one course schedule option, in real time, the course schedule option being determined using the at least one course objective, the at least one student assessment score of the first topic, [and scores on other topics], and a global assessment score (at least at Figures 14-E, wherein .
McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] defining one or more topic dependency between the plurality of topics ( at least at Figure 2, wherein each learning target topic is associated with precursors or post cursors based on a corresponding probability of mastery in [0047]-[0050]); selecting a second topic based on the one or more topic dependencies; determining a second assessment score on a second topic, the assessment score on the second topic being determined using one or more factors, including a dependency factor (at least at Figure 10-13 and ¶ [0113]-[0122] and Figures 19 and 20 and [0060]-[0066], wherein a student takes an assessment on topics including a first and second topics which are related, wherein the user’s understanding score of each topic is based on their understanding of the topic from the answers the provide and their understanding of precursors and post-cursors of the topic as modified based on the probability relations in Figure 2 which range from 0 to 1. See also Figure 7 and ¶ [0092], among others) and determining at least one course schedule option, the course schedule option being determined using […] the second assessment score (at least at Figure 21 and ¶ [0133], wherein based on a user’s performance the system can show a teacher what concepts need to be emphasized in their teaching).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics and to identify the foundational concepts a class is misunderstanding, for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.) and determining the most important concepts which should be Scheuring et al.). 
McCurry et al. is arguably silent on factoring in student assessment score increase from re-teaching factoring into the course scheduling, but Bartholomew et al. teaches: [a learning assessment system, comprising] determining at least one course schedule option, in real time, the course schedule option being determine using […] a student assessment score increases from re-teaching a topic (at least at ¶ [0009], [0018], [0039] and Figure 7, (720) wherein topics, including those which have already been taught, are prioritized in a rank order based on which topics will most help a student/class increase their score on a future assessment. Wherein this topic order is presented for display).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the course schedule option to further order the provided topics based on the re-teaching of which will most improve future class/student test scores, as taught by Batholomew et al., for the purpose determining the most important concepts should be revisited which will have the greatest improvement in student future test performance for the benefit of maximizing student performance output in future examinations and teaching time efficiency. 
McCurry et al. is arguably silent on the server comping and organizing and sending and receiving audio content, however, the examiner takes OFFICIAL NOTICE that the concept and advantages of a server compiling, organizing, sending, and receiving audio data were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention2. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of McCurry by enabling the server to send, receive and organize audio content, to obtain predictable results of increasing the extensibility of the servers data storage abilities.
In re Claim 2, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 1 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] wherein the student assessment score on the second topic is determined based on the assessment score on the first topic and the topic dependency between the first and second topic (at least at Figure 10-13 and ¶ [0113]-[0122] and Figures 19 and 20 and [0060]-[0066], wherein a student takes an assessment on topics including a first and second topics which are related, wherein the user’s understanding score of each topic is based on their understanding of the topic from the answers the provide and their understanding of precursors and postcursors of the topic as modified based on the probability relations in Figure 2. See also Figure 7 and ¶ [0092], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.).
In re Claim 3, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 1 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] wherein the topic dependency between a first topic of the plurality of topics and a second topic of the plurality of topics is defined on a scale from 0 to 1 (at least at Figures 19 and 20 and [0060]-[0066], wherein the probabilities of topic dependencies used are shown in Figure 2 between 0 and 1. See also Figure 7 and ¶ [0092], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to Scheuring et al.).
In re Claim 5, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 1 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the course schedule option amends the initial class schedule by removing one of the plurality of topics from the initial class schedule (at least at Figure 14A-E and [0141], wherein a teacher is able to remove a topic when the students score above a threshold level).
In re Claim 6, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 1 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the assessment of student compression is based on multiple-choice questions (at least at Figures 5-8 and [0061], among others).
In re Claim 7, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 1 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the course objective is defined for two or more students (at least at [0056]-[0057], wherein the course objectives are defined for a class aggregate score).
In re Claim 8, McCurry et al. discloses: a computer program product for optimizing course understanding (at least at Figure 3 and ¶ [0006], wherein a set of educational topics are set for a course in [0065]-[0076] and Figure 16, wherein educational objectives are set for a course in [0056]-[0057], wherein interim assessments are given to students to assess their understanding of the educational topics in [0070], [0078], Figures 5-8 and 16, wherein based on class performance in Figure 4 and [0059]-[0061] complying with course objectives it is determined if topics should be retaught, reviewed, or if review/re-teaching is up to teacher discretion. Wherein Figures 14A-E, course schedule options are suggested and adapted for inclusion into the teaching schedule for the next few weeks until the next interim assessment. Wherein once the interim assessment is conducted again the process repeats and another teaching schedule is suggested and determined), the computer program product comprising: 
a computer-readable storage device and program instructions stored on a computer-readable storage device, the program instructions comprising:
program instructions to receive at least one course objective from at least one user device at a server capable of storing, compiling and organizing visual, audio and textual content and receiving and sending that content to and from other devices, wherein the server is communicating with the user device using a communication network (at least at ¶ [0054]-[0057] and Figure 4, wherein the server (100) interacts with user device (108-110) to set threshold performance levels for class understanding of topics within the curriculum of the course. Wherein [0028] the server (100) organizes the content for display to the user client device (108-110) and organizes the visual/textual data for display and receives user input from the client device); 
program instructions to receive a course syllabus on a graphical user interface at the server, the graphical user interface providing a platform to enable the user to interact with the server by adding textual input using a physical input device, and the course syllabus comprising a plurality of topics to be taught […] (at least at ¶ [0065]-[0076] and Figure 16, wherein users determine what standards should be taught to students in the course and the order that these standards should be taught. Wherein the teacher may input into the graphical user interface using mouse clicks or some typing device); 
program instructions to  receive an initial class schedule from the at least one user device at the server for the plurality of topics (at least at Figure 16, wherein the inputted scope and sequence information for a course determines an initial schedule of content to be taught in the course. See additionally Figure 14E, wherein after each interim assessment a detailed schedule is created); 
program instructions to receive at least one student assessment of a first topic of the plurality of topics on the initial class schedule from the at least one user device (at least at Figure 3, steps 5-6 and Figures 5-8 and ¶ [0082]-[0090], wherein multiple choice question associated with each standard are provided to the students for assessment); 
program instructions to score the at least one student assessment of the first topic (at least at ¶ [0059]-[0061], wherein student performance on each standard is scored. Wherein these performances are later analyzed and aggregated as a class to determine a class performance on the standard. Other examples throughout); 
[…]; and 
program instructions to determine at least one course schedule option, in real time, the course schedule option being determined using the at least one course objective, the at least one student assessment score of the first topic, [and scores on other topics], and a global assessment score (at least at Figures 14-E, wherein based on the course objectives in Figure 4, and [0056]-[0057], based on aggregated student performance on a plurality of standards, which includes each students performance on each standard, course schedule options are presented to the user to aid them in setting their schedule for the upcoming weeks).
McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] defining one or more topic dependency between the plurality of topics ( at least at Figure 2, wherein each learning target topic is associated with precursors or post cursors based on a corresponding probability of mastery in [0047]-[0050]); program instructions to select a second topic based on the one or more topic dependencies; program instructions to  determine a second assessment score on a second topic, the assessment score on the second topic being determined using one or more factors, including a dependency factor (at least at Figure 10-13 and ¶ [0113]-[0122] and Figures 19 and 20 and [0060]-[0066], wherein a student takes an assessment on topics including a first and second topics which are related, wherein the user’s understanding score of each topic is based on their understanding of the topic from the answers the provide and their understanding of precursors and postcursors of the topic as modified based on the probability relations in Figure 2 which range from 0 to 1. See also Figure 7 and ¶ [0092], among others) and determining at least one course schedule option, the course schedule option being determined using […] the second assessment score (at least at Figure 21 and ¶ [0133], wherein based on a user’s performance the system can show a teacher what concepts need to be emphasized in their teaching).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from Scheuring et al.) and determining the most important concepts which should be reviewed/re-taught and in what order concepts should be reviewed/re-taught (¶ [0061], [0133], Scheuring et al.). 
McCurry et al. is arguably silent on student assessment score increase from re-teaching factoring into the course scheduling, but Bartholomew et al. teaches: [a learning assessment system, comprising] determining at least one course schedule option, in real time, the course schedule option being determine using […] a student assessment score increases from re-teaching a topic (at least at ¶ [0009], [0018], [0039] and Figure 7, (720) wherein topics, including those which have already been taught, are prioritized in a rank order based on which topics will most help a student/class increase their score on a future assessment. Wherein this topic order is presented for display).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the course schedule option to further order the provided topics based on the re-teaching of which will most improve future class/student test scores, as taught by Batholomew et al., for the purpose determining the most important concepts should be revisited which will have the greatest improvement in student future test performance for the benefit of maximizing student performance output in future examinations and teaching time efficiency. 
McCurry et al.
In re Claim 9, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 8 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] wherein the student assessment score on the second topic is determined based on the assessment score on the first topic and the topic dependency between the first and second topic (at least at Figure 10-13 and ¶ [0113]-[0122] and Figures 19 and 20 and [0060]-[0066], wherein a student takes an assessment on topics including a first and second topics which are related, wherein the user’s understanding score of each topic is based on their understanding of the topic from the answers the provide and their understanding of precursors and postcursors of the topic as modified based on the probability relations in Figure 2. See also Figure 7 and ¶ [0092], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.).
In re Claim 10, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 8 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] wherein the topic dependency between a first topic of the plurality of topics and a second topic of the plurality of topics is defined on a scale from 0 to 1 (at least at Figures 19 and 20 and [0060]-[0066], wherein the probabilities of topic dependencies used are shown in Figure 2 between 0 and 1. See also Figure 7 and ¶ [0092], among others).
McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.).
In re Claim 12, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 8 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the course schedule option amends the initial class schedule by removing one of the plurality of topics from the initial class schedule (at least at Figure 14A-E and [0141], wherein a teacher is able to remove a topic when the students score above a threshold level).
In re Claim 13, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 8 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the assessment of student compression is based on multiple-choice questions (at least at Figures 5-8 and [0061], among others).
In re Claim 14, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 8 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the course objective is defined for two or more students (at least at [0056]-[0057], wherein the course objectives are defined for a class aggregate score).
In re Claim 15, McCurry et al. discloses: a computer system for optimizing course understanding (at least at Figure 3 and ¶ [0006], wherein a set of educational topics are set for a course in [0065]-[0076] and Figure 16, wherein educational objectives are set for a course in [0056]-[0057], wherein interim assessments are given to students to assess their understanding of the educational topics in [0070], [0078], Figures 5-8 and 16, wherein based on class performance in Figure 4 and [0059]-[0061] complying , the computer system comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions comprising:
program instructions to receive at least one course objective from at least one user device at a server capable of storing, compiling and organizing visual, audio and textual content and receiving and sending that content to and from other devices, wherein the server is communicating with the user device using a communication network (at least at ¶ [0054]-[0057] and Figure 4, wherein the server (100) interacts with user device (108-110) to set threshold performance levels for class understanding of topics within the curriculum of the course. Wherein [0028] the server (100) organizes the content for display to the user client device (108-110) and organizes the visual/textual data for display and receives user input from the client device); 
program instructions to receive a course syllabus on a graphical user interface at the server, the graphical user interface providing a platform to enable the user to interact with the server by adding textual input using a physical input device, the course syllabus comprising a plurality of topics to be taught […] (at least at ¶ [0065]-[0076] and Figure 16, wherein users determine what standards should be taught to students in the course and the order that these standards should be taught. Wherein the teacher may input into the GUI through mouse clicks or some form of typing); 
program instructions to receive an initial class schedule from the at least one user device at the server for the plurality of topics (at least at Figure 16, wherein the inputted scope and sequence information for a course determines an initial schedule of content to be taught in the course. See additionally Figure 14E, wherein after each interim assessment a detailed schedule is created); 
program instructions to receive at least one student assessment of a first topic of the plurality of topics on the initial class schedule from the at least one user device (at least at Figure 3, steps 5-6 and Figures 5-8 and ¶ [0082]-[0090], wherein multiple choice question associated with each standard are provided to the students for assessment); 
program instructions to score the at least one student assessment of the first topic (at least at ¶ [0059]-[0061], wherein student performance on each standard is scored. Wherein these performances are later analyzed and aggregated as a class to determine a class performance on the standard. Other examples throughout); 
[…]; and 
program instructions to determine at least one course schedule option, in real time, the course schedule option being determined using the at least one course objective, the at least one student assessment score of the first topic, [and scores on other topics], and a global assessment score (at least at Figures 14-E, wherein based on the course objectives in Figure 4, and [0056]-[0057], based on aggregated student performance on a plurality of standards, which includes each students performance on each standard, course schedule options are presented to the user to aid them in setting their schedule for the upcoming weeks).
McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] defining one or more topic dependency between the plurality of topics ( at least at Figure 2, wherein each learning target topic is associated with precursors or post cursors based on a corresponding probability of mastery in [0047]-[0050]); program instructions to select a second topic based on the one or more topic dependencies; program instructions to  determine a second assessment score on a second topic, the assessment score on the second topic being determined using one or more factors, including a dependency factor (at least at Figure 10-13 and ¶ [0113]-[0122] and Figures 19 and 20 and [0060]-[0066], wherein a student takes an assessment on topics including a first and second topics which are related, wherein the user’s understanding score of each topic is based on their understanding of the topic from the answers the provide and their understanding of precursors and postcursors of the topic as modified based on the probability relations in Figure 2 which range from 0 to 1. See also Figure 7 and ¶ [0092], among others) and determining at least one course schedule option, the course schedule option being determined using […] the second assessment score (at least at Figure 21 and ¶ [0133], wherein based on a user’s performance the system can show a teacher what concepts need to be emphasized in their teaching).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics and to identify the foundational concepts a class is misunderstanding, for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.) and determining the most important concepts which should be reviewed/re-taught and in what order concepts should be reviewed/re-taught (¶ [0061], [0133], Scheuring et al.). 
McCurry et al. is arguably silent on student assessment score increase from re-teaching factoring into the course scheduling, but Bartholomew et al. teaches: [a learning assessment system, comprising] determining at least one course schedule option, in real time, the course schedule option being determine using […] a student assessment score increases from re-teaching a topic (at least at ¶ [0009], [0018], [0039] and Figure 7, (720) wherein topics, including those which have already been taught, are prioritized in a rank order based on which topics will most help a student/class increase their score on a future assessment. Wherein this topic order is presented for display).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the course schedule option to further order the provided topics based on the re-teaching of which will most improve future class/student test scores, as taught by Batholomew et al., for the purpose determining the most important concepts should be revisited which will have the greatest improvement in student future test performance for the benefit of maximizing student performance output in future examinations and teaching time efficiency. 
McCurry et al. is arguably silent on the server comping and organizing and sending and receiving audio content, however, the examiner takes OFFICIAL NOTICE that the concept and advantages of a server compiling, organizing, sending, and receiving audio data were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of McCurry by enabling the server to send, receive and organize audio content, to obtain predictable results of increasing the extensibility of the servers data storage abilities.
In re Claim 16, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 15 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] wherein the student assessment score on the second topic is determined based on the assessment score on the first topic and the topic dependency between the first and second topic (at least at Figure 10-13 and ¶ [0113]-[0122] and Figures 19 and 20 and [0060]-[0066], wherein a student takes an assessment on topics including a first and second topics which are related, wherein the user’s understanding score of each topic is based on their understanding of the topic from the answers the provide and their understanding of precursors and postcursors of the topic as modified based on the probability relations in Figure 2. See also Figure 7 and ¶ [0092], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.).
In re Claim 17, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 15 discloses the claimed invention as shown above. McCurry et al. is arguably Scheuring et al. teaches: McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] wherein the topic dependency between a first topic of the plurality of topics and a second topic of the plurality of topics is defined on a scale from 0 to 1 (at least at Figures 19 and 20 and [0060]-[0066], wherein the probabilities of topic dependencies used are shown in Figure 2 between 0 and 1. See also Figure 7 and ¶ [0092], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.).
In re Claim 19, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 15 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the course schedule option amends the initial class schedule by removing one of the plurality of topics from the initial class schedule (at least at Figure 14A-E and [0141], wherein a teacher is able to remove a topic when the students score above a threshold level).
In re Claim 20, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 15 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the assessment of student compression is based on multiple-choice questions (at least at Figures 5-8 and [0061], among others).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claims 1, 8, and 15, respectively, in view of Bertle et al. (US Pub. 2016/0232799 A1).
In re Claim 4, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 1 discloses the claimed invention as shown above. McCurry et al. further discloses wherein the course schedule option amends the initial class schedule to re-teach the first topic of the plurality of topics (at least at Figure 14A-E and Figure 4, wherein the teacher decides to reteach first topics if they are below a certain performance threshold and adds this to the class schedule). McCurry et al. is arguably silent on, but Bertle et al. teaches: [a course scheduling recommendation system, comprising] wherein the course schedule option amends the initial class schedule […] and wherein at least one remaining topics of the initial class schedule is analyzed and a recommendation is made to remove one or more of the at least one remaining topics based on an analysis of the topic dependencies and the dependency factor, an amount of time remaining in the initial class schedule, the global assessment score relating to an overall classroom understanding  and an importance of the at least one remaining topics to an overall course objective (at least at Figure 7 in [0070], wherein the system calculates an estimated time remaining in the course, an estimated duration of the current schedule, an importance of the topics with respect to the course objective of teaching as many topics as possible, an overall classroom aptitude of all students understanding of topics in [0050]-[0051], and utilizes this information to recommend removing one or more topics in (780) of the initial class schedule. See also Figure 3 and ¶ [0025]-[0032], [0043], [0051], etc. See also, wherein the dependency factor is included to estimate student aptitude with each topic as taught by Scheuring et al.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. to recommend removal of a topic from an initial schedule based upon a time remaining in the schedule, topic dependency factors, class aptitude, and overall importance, as taught by Bertle et al., for the purpose of ensuring that schedules are created in a most effective fashion such that students are taught information which is most likely to maximize their understanding of the course objectives.
In re Claim 11, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 8 discloses the claimed invention as shown above. McCurry et al. further discloses wherein the course schedule option amends the initial class schedule to re-teach the first topic of the plurality of topics (at least at Figure 14A-E and Figure 4, wherein the teacher decides to reteach first McCurry et al. is arguably silent on, but Bertle et al. teaches: [a course scheduling recommendation system, comprising] wherein the course schedule option amends the initial class schedule […] and wherein at least one remaining topics of the initial class schedule is analyzed and a recommendation is made to remove one or more of the at least one remaining topics based on an analysis of the topic dependencies and the dependency factor, an amount of time remaining in the initial class schedule, the global assessment score relating to an overall classroom understanding  and an importance of the at least one remaining topics to an overall course objective (at least at Figure 7 in [0070], wherein the system calculates an estimated time remaining in the course, an estimated duration of the current schedule, an importance of the topics with respect to the course objective of teaching as many topics as possible, an overall classroom aptitude of all students understanding of topics in [0050]-[0051], and utilizes this information to recommend removing one or more topics in (780) of the initial class schedule. See also Figure 3 and ¶ [0025]-[0032], [0043], [0051], etc. See also, wherein the dependency factor is included to estimate student aptitude with each topic as taught by Scheuring et al.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. to recommend removal of a topic from an initial schedule based upon a time remaining in the schedule, topic dependency factors, class aptitude, and overall importance, as taught by Bertle et al., for the purpose of ensuring that schedules are created in a most effective fashion such that students are taught information which is most likely to maximize their understanding of the course objectives.
In re Claim 18, the previous combination of McCurry et al., Scheuring et al., and Bartholomew et al. as applied to claim 15 discloses the claimed invention as shown above. McCurry et al. further discloses wherein the course schedule option amends the initial class schedule to re-teach the first topic of the plurality of topics (at least at Figure 14A-E and Figure 4, wherein the teacher decides to reteach first topics if they are below a certain performance threshold and adds this to the class schedule). McCurry et al. is arguably silent on, but Bertle et al. teaches: [a course scheduling recommendation system, comprising] wherein the course schedule option amends the initial class schedule […] and wherein at least one remaining topics of the initial class schedule is analyzed and a recommendation is made to remove one or more of the at least one remaining topics based on an analysis of the topic dependencies and the dependency factor, an amount of time remaining in the initial class schedule, the global assessment score relating to an overall classroom understanding  and an importance of the at least one remaining topics to an overall course objective (at least at Figure 7 in [0070], wherein the system calculates an estimated time remaining in the course, an estimated duration of the current schedule, an importance of the topics with respect to the course objective of teaching as many topics as possible, an overall classroom aptitude of all students understanding of topics in [0050]-[0051], and utilizes this information to recommend removing one or more topics in (780) of the initial class schedule. See also Figure 3 and ¶ [0025]-[0032], [0043], [0051], etc. See also, wherein the dependency factor is included to estimate student aptitude with each topic as taught by Scheuring et al.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. to recommend removal of a topic from an initial schedule based upon a time remaining in the schedule, topic dependency factors, class aptitude, and overall importance, as taught by Bertle et al., for the purpose of ensuring that schedules are created in a most effective fashion such that students are taught information which is most likely to maximize their understanding of the course objectives.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        2 See 2017/0294134 as one example reference